Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 27, 2020

                                      No. 04-18-00833-CV

                   IN THE INTEREST OF M.A.G. AND Z.A.G., CHILDREN

                     From the County Court at Law No 2, Webb County, Texas
                               Trial Court No. 2017FLI001815 C3
                          The Honorable Missy Medary, Judge Presiding


                                         ORDER
Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        In the underlying case, the Texas Attorney General sued Abelardo G. Gonzalez for child
support. Gonzalez answered and filed a counterclaim against his wife, Ivonne I. Gonzalez,
raising issues relating to possession and access. Gonzalez also filed a third-party action against
Webb County District Judge Jose A. Lopez, Webb County Sheriff’s Department Deputy Ponce
Trevino, City of Laredo Police Department Officer Nicolas Lichtenberger, and City of Laredo
Police Department Officer Robert Garcia. All four third-party defendants were sued in their
official capacities only.

         Gonzalez timely appealed the final judgment. The record and Gonzalez’s brief have been
filed. In his brief, Gonzalez raises issues challenging the orders and judgments disposing of all
the claims and third-party claims. The Texas Attorney General (Child Support Division) and
Ivonne Gonzalez, pro se, have been apprised of the filing of Gonzalez’s brief, but neither filed an
appellee’s brief. However, it appears that the third-party defendant appellees were not notified
by the clerk of this court of the filing of the record or Gonzalez’s brief.

       We therefore order the appellee’s briefs of Webb County District Judge Jose A. Lopez,
Webb County Sheriff’s Department Deputy Ponce Trevino, City of Laredo Police Department
Officer Nicolas Lichtenberger, and City of Laredo Police Department Officer Robert Garcia due
February 26, 2020. We further order the clerk of this court to send a copy of appellant’s brief to
counsel for each of the third-party defendant appellees.


           It is so ORDERED on January 27, 2020.
                                       PER CURIAM


ATTESTED TO: _______________________
             MICHAEL A. CRUZ
             CLERK OF COURT